 

 

 

 

 

 

 

 

 

 

USDC SDNY
DOCUMENT
UNITED STATES DISTRICT COURT ELECTRON rr
SOUTHERN DISTRICT OF NEW YORK Doc Ls ICALLY FILED
DATE F ILED:MAR 1.3 2020
Quiroz, et al.,
Plaintiffs,
18-cv-4268 (AJN)
_—V~
Silo East Inc., et al., ORDER
Defendants.

 

 

ALISON J. NATHAN, District Judge:

In an effort to achieve a faster disposition of this matter, it is hereby ORDERED that the
parties must meet and confer to discuss whether they are willing to consent, under 28 U.S.C.

§ 636(c), to conducting all further proceedings before the assigned Magistrate Judge.

If both parties consent to proceed before the Magistrate Judge, counsel shall file a fully
executed Notice, Consent, and Reference of a Civil Action to a Magistrate Judge form.' If the
Court approves that form, all further proceedings will then be conducted before the assigned
Magistrate Judge, rather than before the undersigned. Any appeal would be taken directly to the
U.S. Court of Appeals for the Second Circuit, as it would be if the consent form were not signed
and so-ordered.

If either party does not consent to conducting all further proceedings before the assigned
Magistrate Judge, the parties must file a joint letter within one week of the date on which the
parties submit their settlement agreement advising the Court that the parties do not consent, but
without disclosing the identity of the party or parties who do not consent. The parties are free to
withhold consent without negative consequences.

All upcoming conferences and deadlines in this case are adjourned sine die.

 

1 The form is available at https://www.nysd.uscourts.gov/sites/default/files/20 1 8-06/AO-3.pdf.

 
SO ORDERED.

  

 

 

Dated: March VB. 2020 rv ge
New York, New York ALISON J. NATHAN
United States District Judge

 
